          Case 1:16-cv-00307-DAD-SKO Document 147 Filed 05/24/21 Page 1 of 11



 1   JEAN E.WILLIAMS, Acting Assistant Attorney General
     JEFFREY N. CANDRIAN, Trial Attorney
 2   United States Department of Justice
     Environment and Natural Resources Division
 3   Natural Resources Section
     Bar No. 43839 (Colorado)
 4   999 18th St. S. Terrace #370
     Denver, CO 80202
 5   jeffrey.candrian@usdoj.gov
     Telephone: (303) 844-1382
 6   Fax: (303) 844-1350
     Attorney for Defendants U.S. Department of Interior,
 7   Bureau of Reclamation
 8
                               IN THE UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10                                           FRESNO DIVISION
11

12 NORTH COAST RIVERS ALLIANCE, ET                      CASE NO. 1:16-cv-00307-DAD-SKO
   AL.,
13
                     Plaintiffs,                        FEDERAL DEFENDANTS’ MOTION
14                                                      TO CONSOLIDATE: NOTICED TO
          v.                                            JULY 6, 2021
15
   UNITED STATES DEPARTMENT OF THE
16 INTERIOR, ET AL.,                                    DISTRICT JUDGE DALE A. DROZD
                                                        MAGISTRATE JUDGE S. OBERTO
17                           Defendants,

18            and

19 WESTLANDS WATER DISTRICT, ET AL.,

20                           Intervenor-Defendants.

21
                       TO ALL PARTIES AND THEIR COUNSEL OF RECORD
22
            PLEASE TAKE NOTICE that on July 6, 2021, at 9:30 a.m., or as soon thereafter as counsel
23
     may be heard, in the courtroom of the Honorable Dale A. Drozd, located in the United States District
24

25 Court for the Eastern District of California, Fresno Division, Federal Defendants will and hereby do

26 move to consolidate this case with Center for Biological Diversity et al. v. United States Dept. of the

27 Interior et. al., 1:20-cv-706-DAD-EPG (“CBD”) and Hoopa Valley Tribe v. United States Bureau of

28

      1:16-cv-00307-DAD-SKO
      Federal Defendants’ Motion to Consolidate
            Case 1:16-cv-00307-DAD-SKO Document 147 Filed 05/24/21 Page 2 of 11


     Reclamation, 1:20-cv-01814−DAD-EPG (“Hoopa Valley”). Federal Defendants do not request oral
 1

 2 argument and believe the motion can be decided on the papers.

 3                                        MOTION TO CONSOLIDATE

 4             The United States respectfully moves this Court to consolidate this case with two closely
 5
     related cases: Hoopa Valley Tribe v. United States Bureau of Reclamation, 1:20-cv-01814−DAD-
 6
     EPG, and Center for Biological Diversity v. United States Bureau of Reclamation, No. 1:20-cv-
 7
     00706-DAD-EPG. 1 The Court already sua sponte related the three cases, noting that they “involve
 8
     overlapping parties, properties, claims, events and/or questions of fact or law,” and “assignment of
 9

10 the actions to the same district judge and magistrate judge will promote convenience, efficiency and

11 economy for the court and parties.” Hoopa Valley, No. 1:20−cv−01814−DAD-EPG, Order Relating

12 Cases and Reassigning District Judge, ECF No. 37, December 29, 2020. By consolidating the

13
     cases, the Court can further promote convenience, efficiency, and economy without prejudicing any
14
     party.
15
               Defendants conferred with counsel for Plaintiffs and Intervenor-Defendants Westlands Water
16

17 District et al. (“Westlands”) before filing this motion. Plaintiffs stated that they do not have a

18 position on the motion at this time. Westlands stated that it does not have a position on the motion at

19 this time.

20             I.      BACKGROUND
21
               In 2016 Congress passed the Water Infrastructure Improvements for the Nation Act (“WIIN
22
     Act”), Pub. L. No. 114-322, § 4011 (2016) (“WIIN Act”) to, among other things, allow Central
23
     Valley Project (“CVP”) water contractors to prepay CVP-related construction debts they owed to the
24

25 United States, something that was previously not allowed. Pub. L. No. 114-322, § 4011(a), 130 Stat.

26 1628, 1878 (2016). To facilitate accelerated repayment of debts, Congress requires the Secretary of

27

28   1   The Federal Defendants are also filing motions to consolidate in the Hoopa Valley and CBD cases.
         1:16-cv-00307-DAD-SKO
         Federal Defendants’ Motion to Consolidate
            Case 1:16-cv-00307-DAD-SKO Document 147 Filed 05/24/21 Page 3 of 11


     Interior (the “Secretary”), upon the request of any water contractor, to convert existing water service
 1

 2 and repayment contracts into prepayment contracts. Since the WIIN Act was passed, 80 out of

 3 approximately 198 CVP water contractors who have contracts eligible for conversion have requested

 4 conversions. Declaration of Lisa M. Holm, May 17, 2021 ¶ 5 (“Holm Decl.”), attached as Exhibit A.

 5
     The Federal Defendants have already converted 68 contracts as required by the WIIN Act, and 22
 6
     more are in the process of being converted. Id. ¶ 6. In response to the conversion of these
 7
     prepayment contracts, Plaintiffs bring a number of closely-related claims in the three cases.
 8
                       A.     N. Coast
 9

10             Plaintiffs North Coast Rivers Alliance, California Sportfishing Protection Alliance, Pacific

11 Coast Federation of Fishermen’s Associations, San Francisco Crab Boat Owners Association, Inc.,

12 and Institute for Fisheries Resources (collectively, “N. Coast Plaintiffs”) originally challenged the

13
     National Environmental Policy Act (“NEPA”) analysis for the renewal of six interim water service
14
     contracts in their 2016 Complaint and First Amended Complaint. Following the conversions of
15
     these interim water service contracts into permanent prepayment contracts as required by the WIIN
16

17 Act, the N. Coast Plaintiffs amended their complaint seeking the invalidation of certain prepayment
       2



18 contracts. The N. Coast Plaintiffs now claim that the Federal Defendants violated NEPA and the

19 Administrative Procedures Act (“APA”) by failing to prepare an Environmental Impact Statement

20 (“EIS”) before converting the contracts as required by the WIIN Act. Additionally, they allege that

21
     the Federal Defendants violated the Central Valley Project Improvement Act (“CVPIA”) and the
22
     APA by failing to prepare an EIS before converting the contracts; that Federal Defendants’ approval
23
     of the prepayment contracts was improper because certain CVP contractors did not first obtain a
24

25 state court validation of the contracts; that Federal Defendants violated certain procedural

26

27   We use the term “prepayment contract” to describe contracts converted under the WIIN Act, as
     2

   distinguished from more traditional 9(c)(1) and 9(d) “repayment” and 9(c)(2) and 9(e) “water
28 service” contracts, 43 U.S.C. § 485h (c), (d) & (e).

         1:16-cv-00307-DAD-SKO
         Federal Defendants’ Motion to Consolidate
          Case 1:16-cv-00307-DAD-SKO Document 147 Filed 05/24/21 Page 4 of 11


     regulations related to public review of the draft prepayment contracts; and that certain prepayment
 1

 2 contracts exceed acreage limitations, violate irrigation suitability requirements, and fail to comply

 3 with water quality standards under federal law. Like the Plaintiffs in CBD and Hoopa Valley, the N.

 4 Coast Plaintiffs seek a judicial declaration invalidating the converted WIIN Act contracts, an

 5
     injunction precluding the Federal Defendants from converting additional contracts, and their
 6
     attorneys’ fees and costs.
 7
            There are currently two fully-briefed motions pending in N. Coast: (i) the Federal
 8
     Defendants’ Motion to Dismiss as Moot N. Coast Plaintiffs’ NEPA claim related to the interim water
 9

10 service contracts, and (ii) the Intervenor-Defendants’ Motion to Dismiss as Moot N. Coast Plaintiffs’

11 claim related to the interim water service contracts and to Compel Joinder of Absent Water

12 Contractors. See ECF Nos. 130, 131. The Court’s stay in this case expired May 12, 2021. No

13
     amended scheduling order has been entered to address N. Coast Plaintiffs’ new claims regarding the
14
     validity of the WIIN Act conversions, and no Rule 16 conference has been held to set a schedule for
15
     addressing these claims.
16

17                  B.      CBD

18          On May 20, 2020, Center for Biological Diversity, Restore the Delta, and Planning and

19 Conservation League (collectively, “CBD Plaintiffs”) filed their Complaint in this Court, asserting

20 that the Federal Defendants violated NEPA. On April 2, 2021, the CBD Plaintiffs filed their First

21
     Amended and Supplemental Complaint, which added allegations that the Federal Defendants
22
     violated the Endangered Species Act (“ESA”) and named numerous contractors as defendants. CBD
23
     Plaintiffs claim the Federal Defendants were not permitted to convert water service contracts under
24

25 the WIIN Act without first preparing an EIS or Environmental Assessment (“EA”) and that the

26 Federal Defendants were required to engage in consultation or seek the concurrence of the United

27 States Fish and Wildlife Service (“FWS”) and the National Marine Fisheries Service (“NMFS”)

28

      1:16-cv-00307-DAD-SKO
      Federal Defendants’ Motion to Consolidate
            Case 1:16-cv-00307-DAD-SKO Document 147 Filed 05/24/21 Page 5 of 11


     before approving the WIIN Act contract conversions. The CBD Plaintiffs ask that the converted
 1

 2 contracts be invalidated, that the Federal Defendants be enjoined from converting additional

 3 contracts until the government complies with NEPA and the ESA, and that they be awarded their

 4 litigation costs and attorneys’ fees.

 5
               This Court’s April 12 Order requires the United States to file a responsive pleading by June
 6
     11, 2021. Additionally, Magistrate Judge Grosjean has set a scheduling conference for June 23,
 7
     2021.
 8
                       C.     Hoopa Valley
 9

10             Like the N. Coast and CBD Plaintiffs, the Hoopa Valley Tribe (“Tribe”) have sued the

11 Federal Defendants seeking a judicial declaration invalidating the WIIN Act contracts, an injunction

12 precluding the Federal Defendants from converting additional contracts, and an award of their

13
     attorneys’ fees and costs. The Tribe claims the Federal Defendants violated the CVPIA and NEPA
14
     when converting water service and repayment contracts into prepayment contracts. The Federal
15
     Defendants have moved to dismiss the Tribe’s CVPIA claim and, like in CBD and N. Coast, have
16

17 also moved to require the joinder of absent CVP water contractors. The fully-briefed Motion to

18 Dismiss and to Require the Joinder of Absent Contractors is still pending following a brief stay. 3

19 No scheduling order has been entered, and a Rule 16 conference has not been scheduled.

20              Moreover, the Federal Defendants successfully moved to transfer this case from the
21
     Northern District to the Eastern District so that it could be consolidated with N. Coast and CBD.
22
     When transferring this case, Judge Seeborg recognized that judicial efficiencies would be gained by
23
     having one judge decide Hoopa Valley, CBD, and N. Coast. Additionally, after the transfer this
24

25

26

27   3 The joinder issue in Hoopa Valley is the same as the joinder issue the Court has already ruled on in
     the CBD case.
28

         1:16-cv-00307-DAD-SKO
         Federal Defendants’ Motion to Consolidate
            Case 1:16-cv-00307-DAD-SKO Document 147 Filed 05/24/21 Page 6 of 11


     Court entered an order relating this case to several others currently pending in the Eastern District,
 1

 2 including N. Coast and CBD.

 3             II.     LEGAL STANDARD
 4             This Court possesses broad discretion under Federal Rule of Civil Procedure 42(a) 4 to
 5
     consolidate cases. See Pierce v. County of Orange, 526 F.3d 1190, 1203 (9th Cir. 2008) (“A district
 6
     court generally has ‘broad’ discretion to consolidate actions. . . .”). 5 For cases to be consolidated
 7
     they must share common questions of law or fact. See In re Adams Apple, Inc., 829 F.2d 1484, 1487
 8
     (9th Cir. 1987). Consolidation is appropriate where gains in judicial efficiency and consistency
 9

10 outweigh any risk of delay, confusion, or prejudice that might result. Id.; see also Single Chip

11 Systems Corp. v. Intermec IP Corp., 495 F.Supp.2d 1052, 1057 (S.D. Cal. 2007) (the Court must

12 “weigh[ ] the saving of time and effort consolidation would produce against any inconvenience,

13
     delay or expense that it would cause.” (quoting Huene v. United States, 743 F.2d 703, 704 (9th Cir.
14
     1984)).
15
               III.    ARGUMENT
16

17             The Court should grant Federal Defendants’ Motion to Consolidate because consolidation

18 will save the Court time and effort managing these closely related cases, and because there is no risk

19 of delay, confusion, or prejudice.

20                     A.     The Court should consolidate N. Coast, CBD, and Hoopa Valley because
21                            they share common parties, questions of law, and facts.

22             When deciding whether to consolidate cases, the “threshold issue is whether the two

23 proceedings involve a common party and common issues of fact or law.” Pierce v. San Diego

24

25
     The purpose of Rule 42(a) is to enhance trial court efficiency, avoid unnecessary duplication of
     4

26 evidence and procedures, and to avoid the substantial danger of inconsistent adjudications. See
   E.E.O.C. v. HBE Corp, 135 F.3d. 543, 551 (8th Cir. 1998).
27
   5 The Court’s discretion is particularly broad where, as here, the cases are all in the same District.
28 See Investors Research Co. v. U.S. Dist. Court, 877 F.2d 777, 777 (9th Cir. 1989).

         1:16-cv-00307-DAD-SKO
         Federal Defendants’ Motion to Consolidate
          Case 1:16-cv-00307-DAD-SKO Document 147 Filed 05/24/21 Page 7 of 11


     Unified Port Dist., No. 03CV 172 IEG(AJB), 2006 WL 8440784, at *2 (S.D. Cal. Mar. 13, 2006)
 1

 2 quoting Seguro de Servicio de Salud v. McAuto Sys. Group, 878 F.2d 5, 8 (1st Cir. 1989)). That

 3 standard is met here because the three cases have common parties, involve an overlapping factual

 4 record, and share similar legal issues.

 5
            First, although the cases have different plaintiffs, the Federal Defendants are defending all
 6
     three cases. Moreover, it is likely that overlapping CVP contractors will also be joined in all three
 7
     cases. 6 The Court has already ruled in CBD that CVP contractors are necessary parties and must be
 8
     joined if the plaintiffs seek to invalidate their contracts. If the Court grants similar pending joinder
 9

10 motions in N. Coast and Hoopa, the CVP contractors will also be joined in those cases. Therefore,

11 the three cases presently share common parties and are likely to have additional common parties.

12          Second, the cases share common facts because the Plaintiffs in all three cases seek to
13
     invalidate converted prepayment contracts and seek injunctions to stop additional conversions. As
14
     noted above, the Federal Defendants have already converted 68 contracts as required by the WIIN
15
     Act, and 22 more are in the process of being converted. See Holm Decl. ¶ 6. The administrative
16

17 record will likely be identical, or at least substantially similar, in all three cases. Because

18 overlapping documents and agency decisions are at issue in all three cases, N. Coast, CBD and

19 Hoopa Valley clearly share common facts.

20          Third, there is substantial commonality and overlap between the Plaintiffs’ legal claims. All
21
     of the Plaintiffs argue that the Federal Defendants violated NEPA by converting water service and
22
     repayment contracts into prepayment contracts under the WIIN Act without preparing an EIS or EA.
23
     Thus, all three cases have identical NEPA claims. Additionally, the Tribe and N. Coast Plaintiffs
24

25 claim Federal Defendants violated the CVPIA. Although the Plaintiffs will likely make some claim-

26

27
   6 Certain CVP contractors are already parties in two of the cases (Westlands, for example, is a party
28 in N. Coast and CBD and has filed a motion to intervene in Hoopa Valley).

      1:16-cv-00307-DAD-SKO
      Federal Defendants’ Motion to Consolidate
            Case 1:16-cv-00307-DAD-SKO Document 147 Filed 05/24/21 Page 8 of 11


     specific sub-arguments, the main thrust of all three cases is the same—whether the WIIN Act
 1

 2 conversions were lawful. Therefore, the other legal claims will turn on similar arguments.

 3             Because N. Coast, CBD, and Hoopa Valley all involve the same Federal Defendants, a

 4 similar record, and common legal issues, consolidation is appropriate.

 5
                       B.     Consolidating N. Coast, CBD, and Hoopa Valley will promote judicial
 6                            efficiency and consistency and there is no risk of delay, prejudice, or
                              confusion
 7
               Because Rule 42(a)’s threshold question of legal and factual commonality is satisfied here,
 8

 9 the Court must proceed to “balance the savings of time and effort that consolidation will produce

10 against any inconvenience, delay, confusion, or prejudice that may result.” Hanks v. Briad Rest.

11 Grp., LLC, No. 214CV00786GMNPAL, 2017 WL 1650024, at *1 (D. Nev. May 1, 2017). As part

12 of this inquiry, the Court may consider several factors, including: (i) whether consolidation will

13
     avoid duplicative effort by the Court and the attorneys; (ii) whether the addition of varying parties
14
     and legal claims will confuse the trier of fact; and (iii) whether the cases are in different stages of
15
     litigation. See Turney v. Atencio, No. 1:18-CV-00001-BLW, 2019 WL 254238, at *1 (D. Idaho Jan.
16

17 17, 2019) (citing 9 Wright & Miller, Federal Practice and Procedure § 2383 (2006)); Rollolazo v.

18 BMW of N. Am., LLC, No. CV1600966BROSSX, 2016 WL 9173465, at *3 (C.D. Cal. Sept. 15,

19 2016).

20
               Here, judicial and party efficiency will undoubtedly be gained by consolidating these three
21
     cases. First, by entering one scheduling order that governs all three cases, consolidation eases the
22
     Court’s and the parties’ managerial and administrative burdens. 7 For example, if there are any
23
     disputes regarding the scope of the administrative record, those disputes can be addressed by one
24

25 comprehensive set of briefing rather than three distinct sets of briefs. Second, consolidation allows

26 the parties to coordinate their efforts, saving time and expense on both sides. And finally, with

27
     7   For example, Judge Grosjean can schedule and hold one Rule 16 conference instead of three.
28

         1:16-cv-00307-DAD-SKO
         Federal Defendants’ Motion to Consolidate
          Case 1:16-cv-00307-DAD-SKO Document 147 Filed 05/24/21 Page 9 of 11


     consolidated cases, the parties can take a comprehensive approach and file the administrative record
 1

 2 once (instead of thrice) and can file omnibus motions for summary judgment rather than piece-meal,

 3 case-specific motions. For all these reasons, and others, consolidation will result in efficiencies.

 4          Further, the gained efficiencies will not result in any confusion because this case will be
 5
     resolved by the Court after its review of the administrative record. Therefore, this is not a case
 6
     where the combination of multiple parties and claims could potentially confuse a jury. The risk of
 7
     confusion is simply a non-factor.
 8
            And finally, there is no risk of delay or prejudice because all of the cases are essentially at
 9

10 the same stage. No scheduling order has been entered in any of the cases and there is currently no

11 deadline to file the administrative record or dispositive motions. Because the cases are at virtually

12 identical stages of litigation, consolidation runs no risk of harm to the parties. Moreover, the parties’

13
     independence, including their unique litigation strategies, will not suffer from consolidation. See
14
     Hall v. Hall, 138 S. Ct. 1118, 1128, 200 L. Ed. 2d 399 (2018) (“as of 1933 and the Johnson case of
15
     that year, it was well settled that consolidation in the federal courts did not merge the separate cases
16

17 into a single action” quoting G. Virden, Consolidation Under Rule 42 of the Federal Rules of Civil

18 Procedure, in 141 F.R.D. 169, 173–174 (1992)). The parties will still be able to advocate

19 independently for their positions by filing their own pleadings and the Court will enter distinct

20 judgments. Id. Consolidation is merely a tool to assist the Court and the parties with the

21
     management of related cases.
22
            IV.     CONCLUSION
23
            Under these circumstances – where judicial efficiency can be gained and there is no risk of
24

25 confusion, prejudice, or delay – consolidation should be ordered. The United States respectfully

26 moves this Court to do so here by consolidating N. Coast, CBD, and Hoopa Valley.

27          DATED: May 24, 2021.
28

      1:16-cv-00307-DAD-SKO
      Federal Defendants’ Motion to Consolidate
        Case 1:16-cv-00307-DAD-SKO Document 147 Filed 05/24/21 Page 10 of 11



1                                         Respectfully submitted,
2                                         JEAN E. WILLIAMS, Acting Assistant Attorney General
                                          United States Department of Justice
3                                         Environment & Natural Resources Division
4                                         /s/ Jeffrey N. Candrian
5                                         JEFFREY N. CANDRIAN
                                          Attorney for the U.S. Department of the Interior, U.S. Bureau
6                                         of Reclamation

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     1:16-cv-00307-DAD-SKO
     Federal Defendants’ Motion to Consolidate
        Case 1:16-cv-00307-DAD-SKO Document 147 Filed 05/24/21 Page 11 of 11



1

2                                     CERTIFICATE OF SERVICE
3       I hereby certify that on May 24, 2021, I electronically filed the FEDERAL DEFENDANTS’
  MOTION TO CONSOLIDATE with the Clerk of Court using the ECF system, which
4 automatically will send email notification to the attorneys of record.

5                                            /s/ Jeffrey N. Candrian
                                             JEFFREY N. CANDRIAN
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     1:16-cv-00307-DAD-SKO                       1
     Federal Defendants’ Motion to Dismiss
